Exhibit 32.01 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 The undersigned, Anthony Bettencourt, the Chief Executive Officer of Imperva, Inc. (the “Company”), pursuant to 18 U.S.C. §1350, hereby certifies that: (i) the Quarterly Report on Form 10-Q for the period ended September 30, 2016 of the Company (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934. (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 4, 2016 By: /s/ Anthony Bettencourt Anthony Bettencourt President and Chief Executive Officer (Principal Executive Officer)
